Citation Nr: 1528659	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  97-18 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Michael E. Wildhaber, Esq.


ATTORNEY FOR THE BOARD

B. Ogilvie, Senior Counsel

INTRODUCTION

The Veteran had active duty service from February 1969 to February 1971, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) from a September 1996 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In April 2004, the Board denied entitlement to service connection for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in October 2006, the Court set aside the April 2004 Board decision and remanded the matter for adjudication consistent with the Order.  In January 2008, the Board remanded the case for compliance with the October 2006 Court Order.  Thereafter, in September 2010, the Board again denied the Veteran's claim.  The Veteran appealed the September 2010 Board decision to the Court, and in November 2013, the Court granted a Joint Motion for Remand filed by VA and the Veteran.  In April 2014, the Board remanded the claim for further development, and it has now returned to the Board for appellate review.


FINDING OF FACT

The Veteran has PTSD related to his combat service in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter

In January 2008, the Board recharacterized the issue on appeal as entitlement to service connection for all acquired psychiatric disorders, to include PTSD (per Clemons v. Shinseki, 23 Vet. App. 1 (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Subsequent argument submitted by the Veteran's attorney, however, indicates his desire to limit the issue on appeal to entitlement to service connection for PTSD.  See, e.g., August 2014 response to the Joint Motion for Remand (noting "[t]he single essential issue in this case has always been whether [the Veteran] suffers from PTSD as a result of his military experiences in Vietnam"); June 2015 final submission in support of claim ("[t]he only issue pending is the question of whether the evidence supports a finding that [the Veteran] suffers from a current diagnosis of post-traumatic stress disorder (PTSD)").  Through review of requested VA examination reports and of VA and Vet Center treatment records, the Veteran's attorney has been made aware of the multiple diagnoses of record.  At no time has the Veteran's attorney, who is well-versed in the area of veterans law, submitted any argument in favor of a claim of entitlement to service connection for any other acquired psychiatric disorder other than PTSD.

For these reasons, the Board has limited the issue on appeal to what has actually been raised by the Veteran's attorney, with complete knowledge of the multiple psychiatric diagnoses of record-entitlement to service connection for PTSD.

II.  Analysis

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., a diagnosis under the Diagnostic and Statistical Manual of Mental Disorders); a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f) (2014).

As a stressor, the Veteran has alleged that he served on a boat on the inland waterways of Vietnam, and that his vessel was often in receipt of incoming fire and was damaged by an explosion in 1970.  Unit records confirm that in April 1970, a mine explosion caused extensive damage to two boats of the Veteran's unit.  One boat sunk and could not be salvaged.  The other was less damaged and was towed back with both crews and all equipment that could be salvaged from both vessels.  As such, the Veteran's alleged stressor has been corroborated by supporting evidence.

Regarding a diagnosis, the evidence of record is conflicting as to this element.  The Veteran has been provided with several VA examinations, none of which has provided a diagnosis of PTSD.  See October 2014 VA examination report (diagnosing unspecified depressive disorder and finding that the Veteran did not meet the diagnostic criteria for PTSD); September 2008 VA examination report (diagnosing depressive disorder, not otherwise specified (NOS) and PTSD features); July 2008 VA examination report (diagnosing dysthymic disorder, but finding that the Veteran did not meet all criteria for PTSD diagnosis); March 2002 VA examination report (diagnosing major depression recurrent, and finding that the Veteran did not meet the criteria for PTSD diagnosis); July 1997 VA examination report (diagnosing dysthymic disorder, but finding that the Veteran did not meet the criteria for PTSD diagnosis); July 1996 VA examination report (diagnosing dysthymia).

The record also contains several diagnoses of PTSD.  See, e.g., October 2014 VA psychiatry note (diagnosing chronic PTSD and major depressive disorder); August 2014 private forensic psychiatric opinion; May 2007 VA-contract evaluation report (diagnosing PTSD "that is directly related and due to war experiences"); January 2006 VA treatment record (diagnosing PTSD and depression NOS after a mental status examination); February 1998 VA-contract examination (diagnosing major depression and chronic severe PTSD); 1997 private psychiatric report (diagnosing PTSD and depressive disorder); August 1996 VA-contract report (diagnosing PTSD); August 1996 private psychiatric report (diagnosing PTSD); April 1996 VA-contract examination (diagnosing PTSD).

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In this case, the private and VA-contract reports in favor of a PTSD diagnosis are competent as they were based on examinations of the Veteran and/or thorough reviews of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-304 (2008) (describing factors to be considered in assigning probative weight to medical opinions).  Similarly, the VA examinations that failed to diagnose PTSD are also competent because they were also based on examinations of the Veteran, and many examiners provided at least some rationale for their findings.  The VA examiners who did not find PTSD on examination, however, generally failed to consider and discuss the other PTSD diagnoses of record in light of their examination findings.  See, e.g., October 2014 VA examination report (noting the last VA treatment record reported a diagnosis of PTSD, but not discussing why that diagnosis was inaccurate); May 2009 VA opinion (noting review of "pertinent evidence" of psychiatric reports diagnosing PTSD, but never discussing such reports).  Based on this oversight, the Board affords the VA examination reports less probative weight when weighing whether the Veteran has a current diagnosis of PTSD.  Finally, the August 2014 private forensic psychologist's report discusses the adequacies and inadequacies of each diagnosis of record.  The Board affords this report high probative weight because it was based on a thorough review of the Veteran's record and provided rationale for each determination.

As such, the Board finds that the weight of the competent evidence on the question of whether the Veteran has a current diagnosis of PTSD is in his favor.

As to the final element of nexus, the record also contains several opinions connecting the Veteran's diagnosis of PTSD to his verified stressor.  See August 2014 private forensic psychologist's report; May 2007 VA-contract evaluation report (PTSD "is directly related and due to war experiences").  As such, the final element is met, and the Veteran's claim of entitlement to service connection for PTSD is granted.


ORDER

Service connection for PTSD is granted.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


